                Case 1:19-po-00011 Document 1 Filed on 03/11/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION


              UNITED STATES OF AMERICA

                              V                                                CRIMINAL COMPLAINT
              BOLANOZ GONZALEZ, JUAN CARLOS                                    CASE NUMBER: 1:19-PO      011
              A201 536 191
      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about       03/09/2019        in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by concealment of a material fact, and in
furtherance of such violation presented a counterfeit Authorization for
Parole of an Alien into the United States and counterfeit Parole permit,

in violation of Title              8   United States Code, Section(s)              1325 (a)(3)          .

I further state that I am a (n) Customs            and Border Protection Officer                 and that this
complaint is based on the following facts:

The defendant attempted to gain illegal entry into the United States through
the Veterans International Bridge in Brownsville, Texas. The defendant
presented a Form I-512 Authorization for Parole of an Alien into the United
States and a Form I-94 Parole in the name of Juan Carlos BOLANOS GONZALEZ
and further claimed to be said person to a U.S. Customs and Border
Protection Officer. After further inspection, it was determined both
documents were counterfeit. The defendant’s true name is Juan Carlos BOLANOZ
GONZALEZ, a citizen and national of Mexico with no legal status to enter or
be in the United States.

Defendant had $89.00 USD and $900.00 Mex pesos.
Continued on the attached sheet and made a part hereof:             Yes       X No


                                                                       /s/
                                                                Rebecca Longoria CBPEO
                                                                    Signature of Complainant

Sworn to before me and subscribed in my presence,

March 11, 2019                                        at          BROWNSVILLE, TEXAS
       Date                                                                City and State




Ignacio Torteya III, U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                 Signature of Judicial Officer
